DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 07/26/2022.
Claims 1 – 20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 9 – 11, it is unclear what is the configuration of the feature that arranges the sensor subassembly to be connected to a housing that includes the barrier.  It appears that applicant attempts to the claim subject matter in terms of the result to be achieved, without providing the technical features necessary for achieving this result.
Claims 10 - 11 are rejected by virtue of their dependency on claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izawa et al. (5,637,995) (hereinafter Izawa).
As to claim 1, Izawa discloses magnetic detection devices wherein a sensor holder (32); a primary sensor (31) connected to the sensor holder (32) at a first end of the sensor holder (32); and a biasing magnet (33) connected to the sensor holder (32) at the first end of the sensor holder, wherein a barrier (34) extends between the first end of the sensor holder (32) and a target (38) with a gap (L1) between the barrier (34) and the first end of the sensor holder (32); and the primary sensor (31) comprises a magneto-resistive (MR) sensor that is configured to detect, through the barrier (34), relative motion between the target (38) and the sensor holder (32) (Fig. 28, Col. 9, lines 14 - 37).

    PNG
    media_image1.png
    863
    900
    media_image1.png
    Greyscale


As to claim 2, Izawa discloses that the barrier (34) is comprised in a housing (37); and the sensor holder (32) is connected to the housing (37; Fig. 28).

As to claim 3, Izawa discloses that the housing (37) defines a cavity; and the sensor holder (32) is inside the cavity (Fig. 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izawa et al. (5,637,995) in view of ITO et al. (hereinafter ITO) (JP2004180457).
As to claim 14, Izawa fails to explicitly disclose that the primary sensor is connected to a printed circuit board.  ITO discloses a driving servometer wherein the sensor (10) is connected to a printed circuit board (6) (Fig. 1).  At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Izawa in view of the teachings of ITO such that the primary sensor is connected to a printed circuit board would make the device compact and stable.

    PNG
    media_image2.png
    522
    743
    media_image2.png
    Greyscale

As to claim 15, Izawa fails to explicitly disclose that at least one compensating sensor connected to the sensor holder.  ITO discloses a driving servometer comprising at least one compensating sensor (9) connected to the sensor holder (1).  At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Izawa in view of the teachings of ITO such that at least one compensating sensor connected to the sensor holder would accurately detect the sensor signal.

Allowable Subject Matter
Claims 4 - 8, 12, 13 and 16 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 4, the prior art fails to disclose that a portion of the cavity is filled with a potting material; and the gap is devoid of the potting material.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 5 - 8, the prior art fails to disclose a second end of the sensor holder comprises a structural element that abuts a portion of the housing; and the second end of the sensor holder is opposite the first end of the sensor holder.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 12, the prior art fails to disclose that the gap has a dimension in a range of 1 mil to 20 mils.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 13, the prior art fails to disclose that the barrier is constructed of a material and with a geometry such that the barrier does not deflect into contact with the sensor holder when a design proof pressure of up to 40,000 psi is applied to a target side of the barrier relative to a sensor side of the barrier.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 16, the prior art fails to disclose that the sensor system cancels ambient magnetic field disturbances from an output of the primary sensor using an output of the at least one compensating sensor.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 17, the prior art fails to disclose that the at least one compensating sensor is located a distance away from the primary sensor such that the compensating sensor does not detect, to a significant degree, the magnetic field interaction between the biasing magnet and the target.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 18, the prior art fails to disclose the primary sensor is received in a pocket in the sensor holder, the pocket including sidewalls and a position stop that define a position of the primary sensor relative to the biasing magnet.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 19, the prior art fails to disclose that the housing comprises a barrier extending between the first end of the sensor holder and a target with a gap between the barrier and the first end of the sensor holder; a second end of the sensor holder abuts the housing, the second end of the sensor holder being opposite the first end of the sensor holder; and the primary sensor comprises a magneto-resistive (MR) sensor that is configured to detect, through the barrier, relative motion between the target and the sensor holder.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 20, the prior art fails to disclose that a barrier extends between the first end of the sensor holder and a target with a gap between the barrier and the first end of the sensor holder; the primary sensor comprises a magneto-resistive (MR) sensor that is configured to detect, through the barrier, relative motion between the target and the sensor holder; and the sensor system cancels ambient magnetic field disturbances from an output of the primary sensor using an output of the at least one compensating sensor.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Response to Arguments
Applicant’s arguments, see pages 7 - 21, filed 07/26/2022, with respect to the rejection(s) of claim(s) 1 – 20 under 35 U.S.C.103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Izawa et al. (5,637,995) and Izawa et al. (5,637,995) in view of ITO et al. (hereinafter ITO) (JP2004180457).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/         Primary Examiner, Art Unit 2858